                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

KERRY J.,1

                   Plaintiff,                                                        Civ. No. 3:18-cv-01152-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         On December 6, 2013, Plaintiff filed an application for benefits, alleging disability as of

February 1, 2010. Tr. 15.2 Following a December 21, 2016 hearing, the administrative law judge

(“ALJ”) determined Plaintiff was not disabled under the Social Security Act. Tr. 23. Plaintiff

argues the ALJ erred in (1) rejecting the medical evidence and (2) formulating a residual

functional capacity (“RFC”) that is not supported by substantial evidence. This Court has

jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). Because the Commissioner’s decision is

based on proper legal standards and supported by substantial evidence, the Commissioner’s

decision is AFFIRMED.
1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
  “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, we review the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989). “If the evidence can

reasonably support either affirming or reversing, ‘the reviewing court may not substitute its

judgment’ for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d

519, 523 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520 & 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant is capable of making an

adjustment to other work after considering the claimant’s residual functional capacity (RFC),

age, education, and work experience. Id. If the Commissioner fails to meet this burden, then the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant



2 – OPINION AND ORDER
numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262

F.3d 949, 953-54 (9th Cir. 2001).

          Plaintiff alleged disability as of February 1, 2010. In a January 2014 function report,

Plaintiff stated, “I have no strength or coordination in hands fingers or arms, going out of joint

all the time curling up numb, going to sleep can’t hardly move them! Back + neck are so bad if I

try to do my work I will be paralyzed in hospital.” Tr. 163. Plaintiff alleged he had problems

dressing because he “can’t hardly move arms or hands.” Tr. 165.

          At the December 2016 hearing, the ALJ asked the Plaintiff what happened in February of

2010—Plaintiff’s alleged onset date—that made it impossible to continue working:

          A: Well, I—my arms had just been so bad off since about ’95 when I think they
          started having a problem. But I worked till 2010 and I just literally couldn’t do it
          anymore at all. I just—

          Q: What kept you from not doing it anymore? What?

          A: Well, the—severe tendonitis in my arms. From my shoulders to my fingertips.
          Along with the neck and the back and—you know, knees and legs.

Tr. 35.

          Plaintiff explained he worked in the automobile painting industry, and it took a heavy toll

on his body. In response to the ALJ’s question asking if Plaintiff considered looking for less

taxing work, Plaintiff stated, “I—no, I didn’t really. I didn’t know anything else I could do other

than doing the—in the automobile trade.” Tr. 36. Plaintiff stated “the severe tendonitis is the

worst of it . . . [from m]y shoulders to the fingertips.” Tr. 36-37. Plaintiff stated his pain was so

bad that he “can’t hardly sleep.” Tr. 37. The pain was 24 hours-a-day, and Plaintiff could not

even tie his shoes. Tr. 38.

          In finding Plaintiff less-than fully credible as to the extent of his limitations, a finding

Plaintiff does not challenge here, the ALJ noted that Plaintiff only rarely sought treatment:


3 – OPINION AND ORDER
         There is no evidence of evaluation or treatment of the claimant’s allegedly
         disabling medical conditions from around the time of the alleged onset of
         disability [in February 2010]. In fact, there is no evidence of any treatment for the
         claimant’s alleged symptoms until 2014. The claimant saw a chiropractor [for]
         treatments for arm pain from January-April 2014, and again in August of that
         year. The claimant indicated continued improvement with this treatment in April.
         He did not seek additional treatment from a chiropractor after August 2014. More
         significantly, he did not seek evaluation or treatment of his allegedly disabling
         medical conditions from other healthcare providers. The limited treatment history
         is inconsistent with the alleged frequency, intensity, and persistence of pain and
         other symptoms from the claimant’s physical impairments. The limited treatment
         history also suggests that the claimant’s symptoms are not a level that would
         prevent him from sustaining fulltime work at the medium exertional level, as
         accounted for in the residual functional capacity.

Tr. 20 [internal citations omitted].

         The above findings, unchallenged by Plaintiff, are relevant to Plaintiff’s argument that

the ALJ erred in rejecting the lone medical opinions in the record. In April 2014, Physician

Nicholas Branting, MD, examined the Plaintiff. Tr. 198-202. As Plaintiff never saw a treating

physician for his impairments, Dr. Branting’s opinion (and the state agency doctors who based

their own opinions largely on Dr. Branting’s opinion), based on one 35 minute examination of

Plaintiff, is the lone medical opinion in this case.3 Dr. Branting limited Plaintiff to lifting 10

pounds frequently and 20 pounds occasionally; i.e., light work. Plaintiff argues the ALJ erred in

rejecting that portion of Dr. Branting’s opinion in finding Plaintiff could perform medium work.

Dr. Branting based the lifting limitation on Plaintiff’s allegation of bilateral shoulder pain. As to

that impairment, Dr. Branting noted:

         1. Bilateral shoulder pain: The claimant has worked in auto body work since he
         was 16, and in 1995-1996 there was a 2 ½ month span where he says he
         completely over-did it at work, and after that time he was unable to hold his tools
         anymore. he had severe bilateral hand pain and shoulder and elbow pain. He went
         to a chiropractor who specialized in tendon treatment and was treated for
         tendinitis. He kept working for several years after that, until 2-3 years ago, when

3
 In addition to Dr. Branting’s examination (and the opinions of the state physicians), the medical record consists:
x-rays of Plaintiff’s spine and wrist, 2014 chiropractic treatment records, and two treating records unrelated to the
impairments at issue.

4 – OPINION AND ORDER
       he finally stopped working. He describes his pain as a severe numbness
       throughout his entire hand, both median and ulnar nerve distribution. It is pain
       and numbness. It is worse with activity and gripping things. It is worse when
       trying to grip a tool, a doorknob, a bicycle handle. It is better with rest. He
       describes it as a constant 5/10 pain with intermittent 8/10 pain. It is a sharp and
       shooting pain with constant dull ache underlying pain.

Tr. 198.

       Dr. Branting diagnosed Plaintiff with, as relevant here, “Bilateral upper extremity pain,

per claimant: The claimant likely has bilateral carpal tunnel syndrome and likely has some mild

degenerative joint disease of the bilateral glenohumeral joints.” Tr. 202. Plaintiff concedes that

the above is not a valid diagnosis under the Act. Reply, 2 (“Further, while Dr. Branting did not

specifically say Plaintiff is diagnosed with bilateral carpal tunnel syndrome or degenerative joint

disease, he did note that his findings that account for those determinations would lead to the

limitations proffered.”). Dr. Branting explained the basis for his limitation to light work:

       Maximum lifting and carrying capacity is 20 pounds occasionally and 10 pounds
       frequently. Justification for limitation is bilateral carpal tunnel syndrome and
       bilateral glenohumeral degenerative joint disease.

Tr. 202.

       The ALJ did not err in finding Plaintiff’s alleged impairments of carpal tunnel syndrome

and shoulder pain were not medically determinable impairments. As noted above, and as

Plaintiff concedes, Dr. Branting only noted “likely” carpal tunnel syndrome and shoulder pain

“per claimant.” Tr. 202. The ALJ noted Plaintiff lacked any relevant diagnosis, and lacked the

required laboratory findings required under the regulations. Tr. 17-18. The ALJ recognized that

although Plaintiff’s friends and acquaintances concluded Plaintiff suffered from carpal tunnel

syndrome, the regulations required more. Tr. 18. And although Plaintiff exhibited some

symptoms consistent with carpal tunnel syndrome:

       this condition has not been verified with a nerve conduction study (1F/4).
       Moreover, the claimant has not sought evaluation or treatment for CTS from a

5 – OPINION AND ORDER
          healthcare provider, which is inconsistent with his allegations of significant
          symptoms and limitations in the use of his hands. Accordingly, this alleged
          condition is a nonmedically determinable impairment. However, the residual
          functional capacity does limit handling, fingering, and feeling for a frequent level,
          which is a reasonable restriction for CTS given the lack of evaluation and
          treatment by healthcare providers.

Tr. 18.

          As for Plaintiff’s shoulder pain, the ALJ again noted that this ailment lacked a medically

determinable diagnosis (but recognized Dr. Branting believed it was “likely” that Plaintiff

suffered from degenerative joint disease in the shoulders). Tr. 18. The ALJ noted that even

though Plaintiff lacked a medically determinable impairment, the RFC limitation of not more

than frequent overhead reaching reflected the decreased range of motion Plaintiff exhibited upon

the sole examination in the record. Tr. 18.

          Considering the lack of relevant medically determinable impairments, the ALJ gave

limited weight to Dr. Branting’s opinion, as well as the state agency physicians who based their

opinions off Dr. Branting’s opinion. Tr. 21. The ALJ did not err in weighing the medical

opinions. The ALJ noted that Dr. Branting’s limitation of six hours walking was inconsistent

with the (limited) record. The ALJ noted the limitation was inconsistent with Dr. Branting’s

observation that Plaintiff had no difficulty ambulating during the examination, and with

Plaintiff’s own statement that he could walk “constantly” without needing to stop to rest. Tr. 168.

Next, the ALJ concluded that all of the medical opinions:

          appear to attribute limitations to impairments that are not medically determinable,
          such the alleged shoulder disorder. Moreover, the opinions from Dr. Branting,
          [and the state agency physicians] are not supported by the relatively weak
          objective evidence discussed throughout this decision, and are inconsistent with
          the lack of any significant evaluation and treatment of the alleged impairments by
          healthcare providers.

Tr. 21.



6 – OPINION AND ORDER
          The regulations provide that, “Generally, the more consistent a medical opinion is with

the record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R. §

404.1527(c)(4). Additionally, when constructing a RFC, the ALJ must base the RFC “on all the

relevant evidence” in the record. 20 C.F.R. § 404.1545(a)(1). Finally, “The RFC assessment

considers only functional limitations and restrictions that result from an individual’s medically

determinable impairment or combination of impairments, including the impact of any related

symptoms.” SSR 96-8p, available at 2019 WL 374184 at *1.

          Given the above, the ALJ did not err in giving little weight to the opinions of Dr.

Branting or the agency physicians that Plaintiff was limited to light work. The ALJ stated:

          The x-rays and examination report from Dr. Branting partially support the
          claimant’s allegations of aches and pains, but the objective evidence is fairly
          weak, and does not show that the claimant would be unable to perform work at
          the medium exertional level.

          More significantly, the claimant does not appear to have sought any additional
          evaluation or treatment of his physical impairments after Dr. Branting’s
          examination, other than the one August 2014 visit to a chiropractor. Thus, it
          appears that the claimant has had no treatment for his back or left wrist pain in
          more than two years, which is inconsistent with his allegations of disabling
          physical symptoms and limitations. When the limited treatment history is
          considered with the relatively weak objective evidence, it seems reasonable to
          infer that the claimant could sustain work activities at the medium exertional
          level.

Tr. 20-21.

          The ALJ reasonably concluded that the lack of any treatment from an accepted medical

source during the six years at issue indicated Plaintiff was able to perform medium work with no

more than frequent overhead reaching, and no more than frequent handling, fingering, or feeling.

Tr. 19.

////

////


7 – OPINION AND ORDER
                                      CONCLUSION

      The ALJ’s decision is free of legal error and supported by substantial evidence. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

      DATED this 21st day of November, 2019.



                                           _______/s/ Michael J. McShane ________
                                                   Michael McShane
                                               United States District Judge




8 – OPINION AND ORDER
